Citation Nr: 1602699	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for a low back disability.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2010, July 2013, and April 2014, the case was remanded for additional development.

The Veteran has filed a separate claim for a total disability rating based on individual unemployability (TDIU).  The claim was denied by a June 2015 rating decision (which has not yet been appealed).  Therefore, that matter is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the number of previous remands in this matter, and is aware of the delay inherent with yet another remand.  Nonetheless, further development remains necessary for proper merits consideration of an appeal in this matter.  The Veteran submitted a June 2011 letter from the Social Security Administration (SSA) indicating he was found to be disabled from February 2010; he indicated that the primary underlying disability for that finding was his low back disability at issue herein.  He has also stated that the U.S. Railroad Retirement Board (RRB) similarly found him disabled due to a low back disability.  Records related to such determinations may contain pertinent information (and SSA records are constructively of record), and must be secured.  Furthermore, the Veteran receives ongoing VA treatment for his low back disability, but the most recent records of such treatment in the record are dated in September 2013.  Any updated records of VA treatment are constructively of record, may contain pertinent information, and must be secured.

In addition, the Board notes that multiple prior remands have ordered that all pertinent records relating to the Veteran's Workman's Compensation claim following a February 2010 work injury be secured.  At the time, he was working for Norfolk Southern Corporation.  Pursuant to the April 2014 remand, the AOJ requested authorizations to secure such records, which the Veteran promptly provided.  Inquiries for such records did not bring a response.  However, a request for employer information from Norfolk Southern (in conjunction with a separate claim for a TDIU rating) did bring a response from the company.  As this case must be remanded for further development regardless, further attempts to secure records related to his Workman's Compensation claim should be made.  

The April 2014 remand also directed that a new VA examination be conducted if records sought on remand were received.  While Workman's Compensation records were not secured, the AOJ ordered a June 2014 VA examination to assess the Veteran's low back disability.  However, the report of that examination does not respond to the questions posed by the Board in the prior remand (and when VA arranges for an examination, it must ensure that the examination is adequate).  The Board requested that the examiner opine whether any of the Veteran's low back pathology is attributable solely to intercurrent injuries (for the purpose of dissociating symptoms and pathology and impairment due to the service-connected disability from any due to intercurrent (and nonservice-connected) postservice injuries.  The June 2014 VA examination report simply states that most of the Veteran's low back symptoms are due to intercurrent injury; it does not delineate which symptoms and impairment are attributable solely to intercurrent injury.  Therefore, it is inadequate for rating purposes.  While a further (April 2015) VA back examination was conducted (in conjunction with a separate claim for a TDIU rating), it also did not respond to the Board's question.  Moreover, the April 2015 examiner did not identify the point in range of motion testing when pain began and affected motion, but did note there was reduced motion in comparison to June 2014 findings.  Accordingly, and as additional, pertinent records are being sought on remand, an adequate, contemporaneous examination is necessary.
Finally, the prior remand also sought private records from a Dr. Beirne (and such were received in November 2014).  However, the AOJ then issued a December 2014 supplemental statement of the case (SSOC) which indicated, in part, that there was no response to requests for records from Dr. Beirne and adjudicated the claim without considering such records.  Moreover, substantial records have been entered into the record since the December 2014 SSOC and have not been considered by the AOJ in first instance.  While such evidence (which includes private medical records and the April 2015 VA examination report) was technically submitted in support of a TDIU claim, it also bears on the instant claim.  The AOJ will have opportunity to consider the entire record when it readjudicates the claim on remand.

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide an updated authorization with the necessary information for VA to secure all records pertaining to his February 2010 injury (sustained working for Norfolk Southern Corporation) and to the subsequent Workman's Compensation claim, to specifically include copies of the determination on such claim and the RRB disability determination, and complete copies of all medical records considered in connection with those determinations.  He must also identify all treatment he has received for back disability since September 2013, and provide authorizations for VA to secure complete records of any such private treatment.  The AOJ should secure for the record complete clinical records of all evaluations or treatment, specifically including all records of any VA treatment he has received for back disability since September 2013.  If a private provider does not respond to VA's request for records which the Veteran authorized VA to secure, the Veteran should be reminded that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them)

The AOJ should also secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and all medical records considered in connection with that determination.  If such records are unavailable, the reason must be noted for the record, and the Veteran should be so advised.  

The AOJ should review all records received, and arrange for any further development suggested by the information therein (e.g., if they identify any further providers of pertinent treatment, secure records of such treatment).

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected low back disability.  The entire record (to specifically include all evidence received pursuant to the requests above) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (including range of motion studies with reports of any additional limitations due to factors such as pain, use, etc., should be completed).  The examiner should specifically note whether or not there have been incapacitating episodes of IVDS (and if so, their frequency and duration); neurological symptoms other than those previously noted (and service connected); and whether the spine is ankylosed.  

Based on a review of the entire record and examination of the Veteran, the examiner should also opine whether any current low back pathology, symptoms, and/or functional impairment are attributable solely to an intercurrent postservice injury.  If so, the examiner should specifically identify such pathology, symptoms, and related functional impairment.

All opinions must include complete rationale.

3. The AOJ should review the entire record, ensure that all development sought is completed per instructions, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

